The Assistant Yice-Chancellor.
According to my view of this case, Henry C. Barnes,"at the time of his death, was equitably seised in fee of the whole Church farm, subject to the payment of that portion of the purchase money which belonged to the heirs of Mrs. Fuller. His contract for the purchase, was made with the court of chancery, through the master’s sale, and he had paid the whole consideration, (including the costs of the sale and of the partition suit,) with the exception of the share of Mrs. Fuller’s children. On his paying the latter, the master would have given him a deed, as a matter of course. No one of the parties in the above entitled suit, save the Fuller’s, had any interest whatever in the farm. This was settled by the report of master Palen, and it is not open to be questioned. And in regard to the dower right of Eunice Church, it was merged in and formed a part of Barnes’ freehold, as much as did the share which he bought of J. G. Church. The question as to the advancements, had been settled by the report of Mr. Palen, and the parties had acquiesced.
Upon the death of Henry C. Barnes, the expedient of having the farm re-sold, under the original decree in partition, was resorted to. I have not been furnished with a copy of the order for the re-sale, but I presume from the report now before me, that Barnes died insolvent, and this was deemed the cheapest and .most expeditious mode of settling his estate.
I cannot conceive of any provision in the order of re-sale, which would divest any equitable right that Barnes had acquired to the farm, by force of the former sale. It could not have been framed or intended, to open the questions which had been settled by the report of Mr. Palen, the master. At all events, I have no evidence from the order itself or otherwise, that such was its scope or operation.
Mrs. Barnes at the death of her husband, was entitled to dower in the whole farm, subject however to a just contribution upon *437her part, to the payment of the unpaid purchase money going to the heirs of Mrs. Fuller, (2 R. S. 112, § 71, 72; Hawley v. James, 5 Paige, 453, per the chancellor.)
On the sale being made under the order of the court, Mrs. Barnes became entitled to her dower in the proceeds, after paying such unpaid purchase money.
The Vice-Chancellor has however proceeded on the principle .of setting apart one eighth of" the net proceeds of the re-sale, for the share of the heirs of Fuller ; and I must assume that the order directing the second sale made th'is provision, or one tantamount in its effect. The result is that Mrs. Barnes became entitled to dower in seven eighths of the net proceeds, free from any deduction for the payment to the Fuller’s. She was unquestionably entitled, with the sanction of the court, to take a gross sum in lieu of her dower interest. And the Vice-Chancellor’s report is therefore correct.
Unless the order for a re-sale, opened the report of master Palen, the same result substantially, would be obtained by going back of Barnes’s purchase under the decree in partition. By the five conveyances to him from the heirs of Church, with that from the widow, he acquired a legal estate in fee, to the extent of the actual interests of his grantees in the farm. It was not merely five eighths, but it was their entire interest, which by reason of the advancements to the two sons exceeding their proportion, was in fact, as ascertained by Mr. Palen’s report, the whole farm, excepting the Fuller share. It is true, this might have remained fluctuating'until the value of the farm, and the extent of the advancements were ascertained judicially; but when so adjusted, the.conveyances were thereby proved to have been operative, to the extent I have stated.
The pendency of the partition suit, did not affect Barnes’ seisin by these deeds. It might end in an actual partition without disturbing his seisin at all; or it might result in a sale which would, eonvert'his land into money. But until so converted, it was land, subject to the lien of judgments and mortgages against him, and subject also to his wife’s inchoate right of dower. A purchaser under the decree would take a good title, clear of all such *438liens and dower right, but they would become impressed upon the proceeds of the sale, and on being brought to the notice of the court, would be protected as against Barnes himself or his voluntary assignees. (See Westervelt v. Haff, before Assistant Vice-Chancellor, August 20, 1844, not yet reported,) in which this point was held as to a mortgage, executed pending a suit in partition, which terminated in a decree for a sale.(a)
As to the costs of the proceedings, the case of Hawley v. Bradford, (9 Paige, 200,) is an authority for exonerating Mrs. Barnes from defraying any portion of them. Those costs must be borne by the residue of the fund.
The exceptions to the Vice-Chancellor’s report are therefore overruled, with costs to be paid by the exceptant; and an order must be entered for the payment of the fund according to the report, first paying out of the same, the costs of the reference before the Vice-Chancellor.

 Since reported, 2 Sand. Ch. R. 98.